Citation Nr: 1507974	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-33 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014; a copy of the hearing transcript is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD as a result of his military service.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014). 

Regarding a current diagnosis, the Veteran receives mental health treatment from the VA and has been variously diagnosed with PTSD, major depressive disorder, and alcohol dependence.

Regarding in-service stressors, the Veteran contends that he witnessed a fellow soldier commit suicide, suffered military sexual trauma (MST) on two occasions, and was in constant fear of enemy fire while serving in Korea.  As indicated in a September 2012 VA memorandum, VA has made a formal finding of a lack of information required to corroborate the Veteran's claimed stressor of witnessing a fellow soldier commit suicide.  Accordingly, this incident cannot be considered as stressor for the Veteran's PTSD claim.  38 C.F.R. § 3.304(f).  However, further development is necessary in order to corroborate the Veteran's remaining claimed stressors.

Notice is taken by the Board that 38 C.F.R. § 3.304(f) was amended, effective from July 13, 2010, by liberalizing in certain circumstances the evidentiary standard for establishing the required in-service stressor leading to PTSD onset.  See 75 Fed. Reg. 39843 (2010); see also 75 Fed. Reg. 41092 (2010) (correcting the effective date of the change to July 13, 2010).  These regulations apply to the Veteran's claimed stressors based on fear of hostile military activity and personal assault.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon a friendly military aircraft, and the veteran's response to the particular event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

If a PTSD claim is based on in-service personal assault, evidence from sources other than an appellant's service records may corroborate the account of the stressor incident.   Such evidence includes information regarding any in service behavioral changes, such as alcohol abuse, over/under-eating, and episodes of depression, panic attacks, and/or anxiety, as well as lay statements from anyone that the Veteran may have discussed such incidents with during or after service, including family members (i.e., parents, aunts, children, etc.), friends, and fellow service-members.  38 C.F.R. § 3.304(f)(5) (2014). 

The Veteran was not provided notice for PTSD claims based on fear of hostile military or terrorist activity, nor for personal assault.  Therefore, a remand is necessary to ensure that the Veteran is provided proper notice for the PTSD claims based on a fear of hostile military or terrorist activity or personal assault.  38 C.F.R. § 3.304(f)(3)-(5) (2014).

Remand is also necessary to provide the Veteran with a VA medical examination to determine the nature and etiology of any psychiatric disability.  Although the Veteran did not report to a previously scheduled VA examination, he asserts that he did not receive notice of the examination and is willing to report to a rescheduled examination.  See December 2014 Board hearing transcript.  For these reasons, the Board finds that good cause has been shown for the Veteran's absence at the VA examination, and as such, the AOJ will reschedule the VA examination.  See 38 C.F.R. § 3.655(a).

The Veteran however is notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice regarding claims for service connection for PSTD based on personal assault and claims based on a fear of hostile military or terrorist activity.

2.  Obtain and associate with the claims file all VA medical records not of record.

3.  Schedule the Veteran for a VA examination with a psychiatrist.  The examiner must review the claims file and must note that review in the report.  All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  The examiner should provide the following information:

(a)  Diagnose all mental disorders found and provide a full multi-axial diagnosis pursuant to DSM-IV. Specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b)  If a diagnosis of PTSD is warranted, the examiner should state the stressors that caused the PTSD and should indicate whether or not PTSD is due to the fear of a hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the claimant or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

With regard to the veteran's claimed physical assault, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

 (c) For any other psychiatric disability other than PTSD diagnosed (or diagnosed during the pendency of the appeal, to specifically include depressive disorder, anxiety disorder, and panic disorder), the examiner should opine whether it is at least as likely as not (50 percent or more likelihood) that each psychiatric disability had its onset in service or is otherwise causally related to service.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




